Requestor:  Donal M. Walsh, Jr., Esq., Village Attorney Village of North Tarrytown P.O. Box 876 North Tarrytown, N Y 10591
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the board of trustees of a village may abolish a mayoral advisory committee established in accordance with our Informal Opinion No. 85-71.
In Informal Opinion No. 85-71, we concluded that the mayor of a village independently may establish an advisory committee made up of citizens and representatives of community organizations in order to remain sensitive to constituent needs and concerns. This committee could advise the mayor concerning issues coming before the board of trustees. We cautioned, however, that the committee could not utilize village employees, office space, equipment or supplies in that this would be a policy decision that would have to be made by the village board of trustees, the legislative and administrative body of village government.
The authority of the mayor to seek advice from such an advisory committee is inherent in the right of any elected official to seek the opinions of his or her constituents. As such, the board of trustees has no authority to abolish such a mayoral advisory committee.
Second, you have asked whether a conservation advisory council may only be established by local law following a duly noticed public hearing.
Under section 239-x of the General Municipal Law, the local legislative body of any city, town or village may create a conservation advisory council to advise the municipality in the development, management and protection of its natural resources. The composition and responsibilities of the council are set forth in detail by the State statute. The statute does not indicate the method of creating the council.
We believe that the council may be created by resolution. This is appropriate in that the municipality is simply acting to apply the detailed provisions of State law as contrasted with the enactment of a local law to establish regulations. Of course, any resolution must be enacted at a public meeting held in accordance with the Open Meetings Law.
We conclude that a village board of trustees may not abolish a mayoral advisory committee. A conservation advisory council may be established by resolution.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.